Citation Nr: 1646549	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  11-12 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected disease or injury.

3.  Entitlement to service connection for residuals of an upper respiratory infection (URI).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from November 1995 to November 2001.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction was subsequently transferred to Honolulu, Hawaii.

In September 2012, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the proceeding has been associated with the claims file.

A March 2013 Board decision denied the Veteran's claims.  An October 2013 Order of the Court of Appeals for Veterans Claims (Court) granted a joint motion by the parties to vacate the Board decision and remand these matters to the Board for further appellate review.

In March 2014, March 2015, and December 2015, the Board remanded the Veteran's claims for further development.  Such development has been completed and associated with the claims file, and these matters are returned to the Board for further review.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for residuals of an URI is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's chronic sinusitis is proximately due to service-connected rhinitis.

2.  The Veteran's lumbar spine disorder was not manifest during service or within one year of separation.  The lumbar spine disorder is unrelated to service.

3.  The Veteran's lumbar spine disorder is not shown to be caused or permanently made worse by a service connected disease or injury.


CONCLUSIONS OF LAW

1.  Chronic sinusitis is caused by service-connected disease or injury.  38 C.F.R. §§ 3.102, 3.310 (2015).

2.  The Veteran's lumbar spine disorder was not incurred in or aggravated by service, and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

3.  The Veteran's lumbar spine disorder is not proximately due to or aggravated by a service-connected disease or injury.  38 C.F.R. §§ 3.102, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim for service connection for sinusitis is granted herein.  As such, the Board finds that any error under the VCAA with regard to the sinusitis claim is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With regard to the claim for service connection for a lumbar spine disability, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).

The Board finds that an October 2008 and April 2014 notice letters fully satisfied the notice requirements of the VCAA.  The letters explained what evidence was necessary to substantiate the claim, including for secondary service connection, and which types of evidence VA would obtain.  The letters also explained how VA assigns disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Regarding the April 2014 notice letter, the Board finds that any issue as to the timeliness of the notice letter is nonprejudicial because the claim was readjudicated by way of a November 2014 Supplemental Statement of the Case (SSOC).

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's service treatment records, VA treatment records, and private treatment records are all in the claims file.  The Veteran has at no time referenced outstanding records that she wanted VA to obtain.

VA's duty to assist also generally includes the duty to provide a VA examination or obtain a medical opinion when necessary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2015).

Regarding the claimed lumbar spine disability, the Veteran was provided with VA examinations in January 2011, April 2012, June 2014, and April 2015, and July 2015 and January 2016 VA medical opinions were obtained.  The VA examination reports and VA medical opinions show that the claims file was reviewed, a history was elicited from the Veteran, and she was thoroughly examined, and the Board finds that the July 2015 and January 2016 VA medical opinions, taken together, addressed both direct and secondary service connection (knees and feet), and include adequate rationales for the conclusions provided.  The Board also acknowledges that the June 2014 VA examiner provided an opinion regarding whether the Veteran's lumbar spine disorder is aggravated by her feet.  Therefore, the Board finds, overall, the VA examination reports and medical opinion are adequate upon which to base a decision on the claim, and the duty to assist in this regard has been satisfied.  

As noted in the introduction above, the lumbar spine claim was remanded by the Court in October 2013 pursuant to a joint motion by the parties, which cited the lack of a VA examination or opinion for the lumbar spine claim, including to address both direct and secondary service connection for the lumbar spine claim.  In March 2014, the Board remanded the claim directing the AOJ to provide a VCAA notice addressing secondary service connection, and to afford her a VA examination.  Subsequently, the April 2014 VCAA notice letter for secondary service connection was issued, and a June 2014 VA examination was provided, but it did not answer all of the questions posed by the Board.  In March 2015, the claim\ was remanded for a VA medical opinion.  A July 2015 VA medical opinion was obtained, but it only addressed direct service connection.  The claim was again remanded in December 2015, and a detailed January 2016 VA medical opinion was provided that addresses secondary service connection.  The Board finds that the July 2015 and January 2016 VA medical opinions, together, answered all of the questions posed by the Board for direct and secondary service connection.  Therefore, the Board finds there was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

In September 2012, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the proceeding has been associated with the claims file.  At the Board hearing, the undersigned VLJ clarified the issues on appeal, explained the concept of service connection, elicited testimony on the elements necessary to substantiate the appeal, identified potential evidentiary defects, suggested the submission of certain additional evidence, and held the file open for 30 days to provide an opportunity to submit additional evidence.  See 38 C.F.R. § 3.103(c)(2).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

To establish service connection, the evidence generally must show: "(1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

For veterans who served on active duty continuously for 90 days or more during a period of war or after December 31, 1946, service connection may be awarded on a presumptive basis for certain "chronic" diseases in 38 C.F.R. § 3.309(a), including arthritis, that manifest to a compensable degree within a prescribed time period, which period is within one year of discharge from active service in the case of arthritis.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  A veteran may also establish service connection for a "chronic" disease listed in 38 C.F.R. § 3.309(a) by demonstrating continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed.Cir.2013).  

A "disability which is proximately due to or the result of a service-connected disease or injury shall be service connected."  38 C.F.R. § 3.310(a) (2015).  "Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence."  38 C.F.R. § 3.310(b) (2015).

A.  Sinusitis

The Veteran served on active duty from November 1995 to November 2001.  She claims entitlement to service connection for sinusitis.

By way of background, the Board notes that the Veteran is service-connected for vasomotor rhinitis.

An April 1996 service treatment record shows diagnosed sinusitis.

Post-service, VA treatment records show the Veteran has reported sinus problems.  See, e.g., October 2015 and January 2016.

A June 2015 VA examination report reflects the Veteran's reported history of sinus pressure and nasal drainage for years, with seven or more non-incapacitating episodes in the past 12 months noted.  The examiner noted that she also had rhinitis that she treated with Claritin and Flonase.  The examiner opined that the Veteran had chronic sinusitis, maxillary, frontal, and specifically noted that she presently had findings, signs, or symptoms attributable to chronic sinusitis.  The examiner further opined that the Veteran's chronic sinusitis was a progression of her service-connected rhinitis.  The examiner explained that the Veteran continued to have symptoms that were not stopped with treatment with Claritin or Flonase, and that her sinus symptoms increased in frequency and duration.

Similarly, a May 2016 VA examination report from another VA examiner reflects the Veteran's history of vasomotor rhinitis, as well as a history of frequent episodes of sinusitis, including congestion, a runny nose, generalized malaise, and sneezing.  It was noted that she takes Zyrtec, Nasonex, and nasal saline for treatment.  It was noted that the current findings, signs, or symptoms attributable to chronic sinusitis included frequent episodes of sinusitis, near constant sinusitis, headaches, pain of affected sinuses, tenderness of affected sinuses, purulent discharge, and crusting.  The examiner also noted that there was greater than 50 percent obstruction of the nasal passages on both sides due to her rhinitis.  The examiner opined that the Veteran has rhinitis and sinusitis, and that her "symptoms of rhinitis have progressed to additionally having symptoms of chronic sinusitis.

The Board acknowledges that there was a prolonged period without evidence of any complaint of or treatment for sinusitis after service, and none of the VA examiners have found the Veteran's current sinusitis to be attributable to her sinusitis in service on a direct basis.  However, in light of the above opinions of the June 2015 VA examiner and the May 2016 VA examiner that the Veteran has sinusitis that was caused by her service-connected rhinitis, which opinions are supported by an adequate rationale, the Board finds that service connection for sinusitis secondary to vasomotor rhinitis is warranted.

The Board acknowledges that earlier January 2011, June 2014, and May 2015 VA examination reports do not reflect diagnosed sinusitis.  The Board emphasizes, however, that the later June 2015 and May 2016 VA examiners who did diagnose sinusitis on examination explained that her sinusitis represented a progression of her rhinitis over time.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (current disability requirement is satisfied when disability is present at any time during pendency of the claim).  Therefore, the Board finds that the earlier VA examination reports do not tend to diminish the subsequent diagnosis of sinusitis on examination in June 2015 and May 2016.  

The Board also acknowledges July 2015 and January 2016 VA medical opinions of record in which the examiners did not diagnose sinusitis.  The Board, however, finds the conclusions contained in the June 2015 and May 2016 VA examination reports to be by far more probative, which were based on a review of the claims file as well as an interview and examination of the Veteran, and which examination reports provide more detail.  In addition, the Board finds unconvincing the rationale for the July 2015 VA medical opinion that "sinusitis needs to be demonstrated on x-ray or CT because studies have noted that most people who think they have sinus trouble actually do not."  In this regard, the Board points out that the Disability Benefits Questionnaire (DBQ) for sinusitis claims reflects that a finding of sinusitis may be supported by evidence other than just an x-ray or CT scan:

3.  Sinusitis

Does the Veteran have chronic sinusitis?
[  ] Yes  [  ] No

If yes, complete the following . . .

b.  Does the Veteran currently have any findings, signs, or symptoms attributable to chronic sinusitis?
[  ] Chronic sinusitis detected only by imaging studies
[  ] Episodes of sinusitis
[  ] Near constant sinusitis
[  ] Headaches
[  ] Pain and tenderness of affected sinus
[  ] Purulent discharge or crusting

The May 2016 VA examiner checked all of the above boxes in the examination report for: episodes of sinusitis, near constant sinusitis, headaches, pain and tenderness of affected sinus, and purulent discharge or crusting.

Therefore, in light of the above, the Board concludes that entitlement to service connection for sinusitis caused by service-connected disability is warranted.

B.  Lumbar Spine

The Veteran also claims that she has a lumbar spine disability due to her active service, particularly due to an injury while moving furniture at Ft. Benning.  See Hearing transcript at p.3.  She testified at the Board hearing that she has experienced back problems since service.

In the alternative, the Veteran alleged at the Board hearing that she has a lumbar spine disability secondary to her service-connected degenerative joint disease with chondromalacia of the left knee, patellofemoral syndrome of the right knee, and bilateral plantar fasciitis.

An August 1996 service treatment record shows the Veteran reported back pain with the onset of her menses, and pelvic pain, probable dysmenorrhea was diagnosed.  January 1997 service treatment record shows the Veteran complained of back pain after moving furniture, and a pulled muscle was diagnosed.  A subsequent notation shows mechanical low back pain was diagnosed.  A February 1997 record again notes she complained of back pain, and that she thought she might be pregnant.  A possible pulled muscle was diagnosed, and rule-out pregnancy was noted.  A subsequent notation shows that her pregnancy test (hCG) was positive.  Her June 2001 separation report of medical history shows that she checked the box denying experiencing recurrent back pain or any back problem, and her separation examination report shows that examination of her spine was normal.  See Service treatment records, received April 2014 at p. 24, 37, 41, 73-79 of 143.  

Post-service, June 2006 to July 2010 treatment records from Darnall Army Medical Center do not show any back complaints.

A May 2011 VA treatment record shows the Veteran complained of back pain, and that x-rays revealed slight retrolisthesis of L5 with minimal posterior disc space, and degenerative changes and slight anterior angulation at the sacrococcygeal articulation consistent with old trauma or developmental; clinical correlation required.  An October 2011 MRI revealed mild degenerative changes with disc disease at L4-5 and L5-S1.

A February 2012 VA neurology treatment record (mistakenly cited as a VA examination report in the joint motion) shows the Veteran reported back pain and stiffness since a strain injury in service in 1997 lifting heavy objects.  "Chronic back pain largely due to muscle strain.  No evidence of radiculopathy and MRI changes do not explain pain" was diagnosed.

A September 2012 VA treatment record shows an impression of "chronic back pain, probably muscular though arthritic inflammation might be contributing."

A June 2013 treatment record from Darnall Army Medical Center notes the Veteran had chronic low back pain for several years.

An October 2013 VA podiatry record prepared by Dr. N. reflects plantar fasciitis and pes planus were diagnosed, and that Dr. N. noted that "there is a strong possibility that her foot condition is worsening her knee and back pain."

An April 2012 VA examination report notes that an October 2011 MRI revealed mild degenerative changes with disc disease at L4-5 and L5-S1.  The examiner noted a history of the Veteran incurring a back strain moving furniture in service.  The examiner opined that the Veteran's low back condition was less likely than not incurred in or caused by her in-service back injury, reasoning that there was no mention of back pain on her June 2001 separation examination, and no continuity or chronicity was demonstrated.

The June 2014 VA examination report shows the Veteran reported back pain in service in 1997 after moving furniture, and currently experiencing intermittent low back pain.  The examiner diagnosed degenerative arthritis of the spine, and opined that the Veteran's current back condition seemed unrelated to her injury in service in 1997, reasoning that the in-service injury was relatively minor.  The examiner further opined, essentially quoting the October 2013 VA podiatry record of Dr. N., that "there is a strong possibility that her foot condition is worsening her . . . back pain."

A July 2015 VA medical opinion reflects a different VA examiner opined that the Veteran's low back condition is less likely than not related to her active service, reasoning that the June 2001 separation examination report shows no reported back condition, she denied back pain on her separation report of medical history, and the first x-ray of her spine was not until 2011, which showed only slight degenerative disc disease, which the examiner opined is more likely the result of aging and wear and tear.

A January 2016 VA medical opinion reflects the examiner opined that it is less likely than not that the Veteran's lumbar spine condition was caused or aggravated by her service-connected knee disabilities or plantar fasciitis.  The examiner reasoned, citing medical literature, that foot problems causing a temporary limp of low magnitude are unlikely to create a load transmission of significant magnitude to cause additional stress on the spine.  The examiner similarly reasoned that, again citing medical literature, that a knee condition that causes a mild or moderate degree of limping over a relatively short period of time would have a major detrimental effect on the lumbar spine.  The examiner further opined that the Veteran's knee or plantar fasciitis disabilities would have needed to have been severe and present for an extended period of time from a biomechanical perspective in order to cause or aggravated her lumbar spine condition.

The Board also acknowledges January 2011 and May 2015 VA examination reports.  The January 2011 VA examiner found that the Veteran's lumbar spine was normal.  The May 2015 VA examination report shows diagnosed degenerative arthritis of the spine but includes no etiological opinion.  

Regarding direct service connection, in light of the above evidence of record, the Board finds that the preponderance of the evidence is against finding that the Veteran's lumbar spine disorder is related to her active service.  Here, arthritis of the lumbar spine was not noted during service or within one year of separation.  In addition, she did not have characteristic manifestations sufficient to identify the disease entity.  The Board finds the April 2012 and July 2015 VA examiner's opinions to be the most probative evidence of record as to whether there is a relationship to her active service, including her in-service muscle strain.  There is no medical opinion of record that contradicts the opinions of the April 2012 and July 2015 VA examiners except for the February 2012 VA neurology record, which the Board finds has by far less probative value based on the greater detail provided by the April 2012 and July 2015 VA examiners.  The Board adds that no lumbar spine arthritis was shown in service, the Veteran specifically denied back pain at separation from service and her separation examination was negative, and no lumbar spine complaints are shown in the post-service treatment records until 2011, ten years after service.  Thus, she did not have characteristic manifestations sufficient to identify a chronic disease entity.  38 C.F.R. § 3.303(b).  

Regarding secondary service connection, the Board finds that the preponderance of the evidence is against finding that the lumbar spine disorder is caused or aggravated by her service-connected knee disabilities and plantar fasciitis disability.  The Board finds the January 2016 VA medical opinion to be the most probative regarding whether the Veteran's lumbar spine disorder is caused or aggravated by her service-connected knee disabilities and plantar fasciitis based on the very detailed rationale provided by the January 2016 VA examiner.  The Board notes that there is no medical opinion of record that contradicts the January 2016 VA medical opinion except for the October 2013 VA podiatry record in which Dr. N. opined the Veteran's foot conditions aggravated her back pain, which podiatry opinion was quoted by the June 2014 VA examiner.  The Board, however, finds the October 2013 opinion of Dr. N., as well as the June 2014 VA examiner's opinion which entirely quotes the opinion of Dr. N., to have little probative value due to the incredible amount of detail of the rationale provided by the January 2016 VA examiner as compared to the brevity of the opinion of the June 2014 VA examiner.  The Board emphasizes that there is no medical opinion of record that relates the Veteran's lumbar spine disorder to her service-connected knees.

The Board acknowledges that the Veteran testified at the Board hearing that she has experienced back problems since service.  The Board, however, finds her account to be not credible in light of the fact she specifically denied experiencing back pain on her separation report of medical history.  Also, while the Board acknowledges that she testified that she did not receive treatment for her back for several years after service due to a lack of medical insurance, the Board finds such to be not credible in light of the fact that there are several treatment records dated between 2006 and 2010 from Darnall Army Medical Center, none of which show any treatment for any back condition.  Finally, the Board acknowledges that the Veteran testified at the Board hearing that she was told by a physician that her degenerative changes in her back, knees, and feet are all interrelated.  The Board finds, however, that due to the lack of any rationale or further details for her account of the physician's opinion, the opinions of the April 2012, July 2015, and January 2016 VA examiners are far more probative.  The Board adds that the undersigned held the record open to allow for the Veteran to submit a medical opinion to that effect, but none was ever received.  We also note that service connection for the DJD/osteoarthritis was granted under DC 5010, reflecting traumatic origin rather than a generalized or systemic process.

In summary, the Board concludes that the Veteran's lumbar spine disorder is not  related to her active service, or caused or aggravated by service-connected disease or injury, and that service connection is therefore not warranted; the preponderance of the evidence is against the claim, and the benefit of the doubt rule is therefore not for application.


ORDER

Entitlement to service connection for sinusitis is granted.

Entitlement to service connection for a lumbar spine disability is denied.


REMAND

The Veteran also claims that she has residuals of an URI due to her active service, including as a result of burning feces while serving in Kuwait.  See Correspondence, May 2014.

As an initial matter, the Board acknowledges that the Veteran's service treatment records reflect she did have service in Kuwait.  See, e.g., May 1998 (received April 2014 at p.4 of 143)

Service treatment records show that she was treated in April 1996, November 1996, December 1996, July 1997, and January 1998 for diagnosed "URIs."  She was also treated in December 1995 for pharyngitis, January 1996 for strep throat versus tonsillitis, April 1996 for sinusitis (and an URI), August 1996 for strep pharyngitis versus mono, February 1998 for an URI or mild bronchitis, and February 2001 for strep throat.  See Service treatment records, received April 2014 at p.8, 11, 17, 34, 57 of 143, and received October 2008 at p. 12-17 of 37.

Recent VA treatment records show the Veteran has been treated in February 2013 for a viral syndrome/URI, August 2013 for acute bronchitis/URI, and January 2014 for an URI.  See also Tricare, November 2013 (received January 2014 at p.41).  Also, the Board acknowledges treatment in July 2009 at Metroplex Health for strep throat.

The Veteran was afforded a January 2011 VA examination, which noted a remote history of URI but that examination was normal.  A June 2014 VA examination report shows the examiner acknowledged the Veteran had multiple URIs and sore throats in service, but opined they were mostly viral infections or colds, and that she had no current evidence of any respiratory or pulmonary disease related to her in-service conditions.  A May 2015 VA examination report notes her reported history of experiencing URIs once or twice a year since service, but no other findings or conclusions were noted.  A June 2015 VA examination (ENT) did not address the claimed residuals of URIs.  

A July 2015 VA medical opinion reflects the examiner opined that the claimed condition is less likely as not related to service, reasoning that "these phrases are so carelessly used universally that they have lost any very specific meaning," that the term "URI" is not well defined, young people leaving home and working in a new place invariably exposed to viruses, particularly in wintertime, and it does not represent a disease entity.

In December 2015, having found the July 2015 VA medical opinion to be inadequate, the Board remanded the claim for a VA medical opinion to clarify whether the Veteran has residuals of a URI that are distinct from her service-connected rhinitis, and to address the etiology.  A January 2016 VA medical opinion was obtained, and the examiner opined in a conclusory manner that her claimed "sinusitis/URI has no chronicity or no nexus with [her] active service, or service in Southwest Asia," and noted that the condition has a definite diagnosis and is not related to any specific environmental hazard, and was not found in the recent exams since 2011."  A subsequent May 2016 VA examination (ENT) was performed, but the examiner only addressed sinusitis and not the URI claim.  

The Board finds that the above January 2016 VA medical opinion and May 2016 VA examination report do not adequately answer the questions posed by the Board in the last December 2015 remand.  Therefore, regrettably, the Board finds that this matter should again be remanded so that a VA medical opinion may be obtained to clarify whether the Veteran has residuals of her in-service URIs or otherwise experiences URIs that are a distinct disease entity from her service-connected rhinitis and sinusitis, and if so, whether it is related to her service on a direct basis, or whether it is secondary to her service-connected rhinitis.  As service connection for sinusitis has been granted herein, the examiner should also address whether any URI or residuals of a URI are secondary to her service-connected sinusitis as well.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a new VA medical opinion, based on a review of the entire claims file, regarding the claimed residuals of a URI to clarify as follows:

a) Whether it is "at least as likely as not" (probability of 50 percent or more) that the Veteran has residuals of the URIs she experienced in service, and if so, clarification is requested as to whether such residuals are distinct diseases from her currently service-connected rhinitis and sinusitis;

b) If the Veteran is not found to have residuals of her in-service URIs, then whether it is "at least as likely as not" the Veteran's more recent history of URIs were caused or aggravated by (i.e., permanently worsened beyond the natural progression) her service-connected rhinitis or sinusitis.

Please note to the VA examiner that the Veteran has credibly reported smoke exposure in Kuwait.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2.  Then, readjudicate the claim.  If the claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


